
	

113 S2020 IS: Puerto Rico Status Resolution Act
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2020
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2014
			Mr. Heinrich (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To set forth the process for Puerto Rico to be admitted as a State of the Union.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Puerto Rico Status Resolution
			 Act.
		
			2.
			Findings and
			 purposes
			
				(a)
				Findings
				Congress
			 finds that—
				
					(1)
					in 1898, Puerto Rico became a United States
			 territory and persons born in Puerto Rico have been granted United States
			 citizenship by law since March 2, 1917;
				
					(2)
					Puerto Rico has been granted authority over
			 local matters that is similar to the authority that the several States
			 possess,
			 but Puerto Rico remains subject to the powers of Congress under the
			 Territory
			 Clause of the Constitution of the United States;
				
					(3)
					the approximately 3,700,000 residents of
			 Puerto Rico do not have a democratic form of government at the national
			 level,
			 because—(A)United States citizens residing in the territory—(i)are
			 disenfranchised in
			 the election for the President and the Vice President; and(ii)are
			 not represented in the United States Senate; and(B)the 1 representative
			 of United States citizens residing in the territory in
			 the House of Representatives can only vote in committees of
			 the
			 House of Representatives;
					
					(4)
					the Federal
			 Government may, and often does, treat Puerto Rico and residents
			 of Puerto Rico unequally
			 under Federal program, tax, and other laws relative to the several States
			 and
			 the District of Columbia and residents;
				
					(5)(A)
						on November 6, 2012, the Government of
			 Puerto Rico held a 2-part referendum;(B)the first question asked voters if
			 Puerto Rico should continue to have its present form of territorial
			 status; and(C)of the 1,798,987 voters who chose an option, 53.97 percent
			 voted against continued territorial status;
					
					(6)(A)
						the second
			 question asked voters to express their preference among the 3 possible
			 alternatives to territorial status: statehood, independence, and
			 nationhood in
			 free association with the United States; and(B)of the 1,363,854 voters who chose
			 an
			 option, 61.16 percent voted for statehood; and
					
					(7)
					the number of
			 votes cast in favor of statehood exceeded the number of votes cast in
			 favor of
			 continued territorial status.
				
				(b)
				Purposes
				The purposes of this Act are—(1)to provide for a
			 federally authorized ratification vote in Puerto Rico on the admission of
			 Puerto Rico into the Union as a State; and(2)if a majority of voters ratify
			 the desire of Puerto Rico for statehood, to describe the steps that the
			 President
			 and Congress shall take to enable the admission of Puerto Rico as a State
			 of
			 the Union.
				
			3.
			Ratification
			 vote
			The State Elections
			 Commission of Puerto Rico is authorized to provide for a ratification vote
			 on
			 the admission of Puerto Rico into the Union as a State, in accordance with
			 rules and regulations determined by the Commission, including
			 qualifications
			 for voter eligibility, with the following on the ballot:
			
				
					As a
				State:
					
						(A)
						Puerto Rico would be permanently united to
				the other States of the Union.
					
						(B)
						All provisions of the Constitution of the
				United States that apply to the States would apply to Puerto Rico.
					
						(C)
						Individuals born
				in Puerto Rico would be United States citizens by virtue of the
			 Constitution of
				the United States, instead of by virtue of laws of the United
			 States.
					
						(D)
						Puerto Rico would
				be treated equally with the other States in all Federal laws of
			 general
				application.
					
						(E)
						There would be a
				period of transition to statehood, during which equal treatment of
			 Puerto Rico
				in program and tax laws would be phased in.
					
						(F)
						Puerto Rico would
				be represented—(i)in the Senate by 2 Senators;(ii)in the
			 House of Representatives by a number of Representatives in
			 proportion to
				its share of the national population (and the number of Members of
			 the House of
				Representatives would be increased by the same number); and(iii)for the
			 election of
				the President and the Vice President by a
			 number of votes
				in the Electoral College equal to the number of its Senators and
				Representatives.
						
						(G)
						The Government of Puerto Rico, like the
				governments of the other States, would have permanent authority
			 over all
				matters not delegated to the Federal Government or the people by
			 the
				Constitution of the United States.
					Do you
				want Puerto Rico to be admitted as a State of the United States?
			 Yes__
				No__.
		
			4.
			Implementation
			
				(a)
				Presidential
			 action
				If a majority of votes
			 cast in the ratification vote held under section 3 are for the admission
			 of
			 Puerto Rico as a State of the Union, the President, not later than 180
			 days
			 after the certification of the vote, shall submit to Congress legislation
			 to
			 admit Puerto Rico as a State of the Union on an equal footing with the
			 several
			 States in all respects, consistent with the terms of this Act.
			
				(b)
				Legislative
			 action
				If a majority of votes
			 cast in the ratification vote held under section 3 are for the admission
			 of
			 Puerto Rico as a State of the Union, this Act constitutes a commitment by
			 Congress to act, through legislation, to admit Puerto Rico as a State of
			 the
			 Union on an equal footing with the several States in all respects,
			 consistent
			 with the terms of this Act.
			
